DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 11 objected to because of the following informalities: The claims recite the term “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Martin (2502470) in view of Stencel (3726499).
In regards to claim 1, Martin a drogue parachute assembly, comprising: 
a canopy housing (Fig. 1 ref. 6); 
While Martin discloses an inner mortar tube (ref. 12) and an outer mortar tube (ref. 14), Martin does not expressly disclose: the outer mortar tube configured to telescope relative to the inner mortar tube. It would have been an obvious substitution of functional equivalents to substitute the mortar tube arrangement of Martin for the outer mortar tube configured to telescope relative to the inner mortar tube to prevent the inner tube catching on any surfaces during movement, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Martin further discloses: wherein the canopy housing is coupled to the outer mortar tube (as seen in Figs. 1, coupled via at least ref. 13); and 
a guide plate (Fig. 1 ref. 5 side surface of seat frame) configured to contact an interface surface of the canopy housing (Fig. 1 interface between ref. 5 and ref. 6)
Martin does not expressly disclose as taught by Stencel: pivot the mortar about a pivot joint (Stencel teaches an ejection seat with a ejection device connected at a pivoted joint, Fig. 1 ref. 34, on a back of the seat, the seat back comprising a plate or flat surface as is well known in the art).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin with Stencel by providing the ejection seat with a pivot joint for the mortar attached to the guide plate to pivot the mortar and direct the drogue chute in the direction as the projectile away from the seat.

In regards to claim 2, Martin as combined discloses the drogue parachute assembly of claim 1, wherein the guide plate is located proximate a first end of the canopy housing (Martin Fig. 1, top end of ref. 6), and wherein the inner mortar tube is rotatably coupled to the pivot joint proximate a second end of the canopy housing (Martin Fig. 1, lower end of ref. 14 proximate opposite lower end of ref. 6), the second end of the canopy housing being opposite the first end of the canopy housing (Martin as seen in Fig. 1).

In regards to claim 9, Martin discloses an ejection seat, comprising: 
a seat back (as seen in Figs. 1-3); and 
while Martin discloses a drogue parachute assembly (Fig. 1 ref. 6), Martin does not expressly disclose the drogue parachute assembly located in an interior of the seat back. 
It would have been an obvious substitution of functional equivalents to substitute a drogue parachute assembly of Martin arranged on a front of the seat for drogue parachute assembly located in an interior of the seat back in order to allow for space behind the seat back, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Martin further discloses: the drogue parachute assembly comprising: 
a canopy housing (ref. 7); 
While Martin discloses a mortar comprising an inner mortar tube (ref. 12) and an outer mortar tube (ref. 14), Martin does not expressly disclose: the outer mortar tube configured to telescope relative to the inner mortar tube. It would have been an obvious substitution of functional equivalents to substitute the present mortar tube arrangement for whereby the outer mortar tube configured to telescope relative to the inner mortar tube, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Martin further discloses: wherein the outer mortar tube is coupled to the 65667.37200 / 127160US0216 4848-1646-5336canopy housing (as seen in Figs. 1, coupled via at least ref. 13),
Martin does not expressly disclose as taught by Stencel: 
wherein the inner mortar tube is rotatably coupled to the seat back via a pivot joint (Stencel teaches an ejection seat with a ejection device connected at a pivoted joint, Fig. 1 ref. 34, on a back of the seat, the seat back comprising a plate or flat surface as is well known in the art).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin with Stencel by providing the ejection seat to comprise wherein the inner mortar tube is rotatably coupled to the seat back via a pivot joint to rotate the mortar in the direction as that of the drogue chute when deployed.
Martin as combined further discloses: wherein the guide plate (Martin Fig. 1 ref. 5 side surface of seat frame) is configured to contact an interface surface of canopy housing (Fig. 1 interface between ref. 5 and ref. 6) and pivot the mortar about the pivot joint (Stencel ref. 34 allows movement of ref. 14 of Martin).

In regards to claim 10, Martin as combined discloses the ejection seat of claim 9, but does not expressly disclose: wherein a face of the guide plate is oriented at an angle between 15 degree and 65 degree relative to a plane parallel to a back side of the seat back.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the face of the guide plate is oriented at an angle between 15 degree and 65 degree relative to a plane parallel to a back side of the seat back in order to direct the drogue parachute away from the seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 11, Martin as combined discloses the ejection seat of claim 9, wherein the guide plate is located proximate a first end of the canopy housing (Martin Fig. 1, top end of ref. 6), and wherein the inner mortar tube is rotatably coupled to the pivot joint proximate a second end of the canopy housing (Martin Fig. 1, lower end of ref. 14 proximate opposite lower end of ref. 6), the second end of the canopy housing being opposite the first end of the canopy housing (Martin as seen in Fig. 1).

In regards to claim 12, Martin as combined discloses the ejection seat of claim 10, wherein the canopy housing comprises a cover (Martin ref. 35) and a main body (Martin ref. 6).

In regards to claim 13, Martin as combined discloses the ejection seat of claim 12, further comprising: a canopy located in the main body of the canopy housing (Martin ref. 7); and a riser coupled to the canopy and the seat back (Martin Fig. 2 not referenced, cord attached to ref. 7).

Claim 3, 4, 14 rejected under 35 U.S.C. 103 as being unpatentable over Martin, Stencel as applied to claim 2, 13 above, and further in view of Martin (2569638; the ‘638 reference).
In regards to claim 3, Martin as combined discloses the drogue parachute assembly of claim 2, wherein the canopy housing comprises a cover (Martin Fig. 2 ref. 35), but does not expressly disclose as taught by the ‘638 reference: including a first locking loop and a main body including a second locking loop (Fig. 2 ref. 15, disclosed as flaps, comprising hole/loop in each flap, as seen at ref. 16 to secure/lock the flaps).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin with ‘638 reference by providing the drogue parachute assemble comprises a first locking loop and a main body including a second locking loop in order to secure the canopy housing closed. 

In regards to claim 4, Martin as combined discloses the drogue parachute assembly of claim 3, further comprising: a canopy located in the canopy housing (Martin Fig. 2 ref. 7 within ref. 5); and 
a riser coupled to the canopy (‘638 reference Fig. 2, ref. 17, disclosed as cord connected to drogue chute), wherein a portion of the riser is located through the first locking loop and the second locking loop (‘638 reference, as suggested in Fig. 2, ref. 17 located through the hole/loop in each flap, Martin ref. 13 through loop at ref. 34).

In regards to claim 14, Martin as combined discloses the ejection seat of claim 13, but does not expressly disclose as taught by the ‘638 reference: wherein the cover includes a first locking loop and the main body includes a second locking loop (Fig. 2 ref. 15, disclosed as flaps, comprising hole/loop in each flap, as seen at ref. 16 to secure/lock the flaps), and wherein a portion of the riser is located through the first locking loop and the second locking loop (‘638 reference, as suggested in Fig. 2, ref. 17 located through the hole/loop in each flap).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin with ‘638 reference by providing the drogue parachute assemble comprises a first locking loop and a main body including a second locking loop and wherein a portion of the riser is located through the first locking loop and the second locking loop in order to secure the canopy housing closed while allowing access to the riser. 

Claim 5, 6, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Martin, Stencel as applied to claim 1, 9 above, and further in view of Homan et al (10399686) in view of Zelinskas (3586257)
In regards to claim 5, Martin as combined discloses the drogue parachute assembly of claim 1, but does not expressly disclose as taught by the Homan: further comprising a canopy storage bag located within the canopy housing (Homan teaches a storage bag , ref. 250, containing a canopy which is located within an outer housing, seen in Fig. 3 for ref. 250).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin as combined with Homan by providing a canopy storage bag located within the canopy housing in order to store the canopies to prevent damage.
Martin as combined does not expressly disclose as taught by the Zelinskas: the canopy storage bag including a fabric portion defining a plurality of channels (Fig. 4, ref. 22 channels seen as hash lines in figure, through which ref. 3 placed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin with Zelinskas by providing the canopy storage bag including a fabric portion defining a plurality of channels in order to store/organize cords/risers in the channels to prevent entanglements.

In regards to claim 6, Martin as combined discloses the drogue parachute assembly of claim 5, wherein the canopy storage bag further includes a support structure (ref. 236 base for canopy bag) defining a mortar groove configured to receive the outer mortar tube. Martin as combined does not expressly disclose: the support structure (ref. 236 base for canopy bag) defining a mortar groove. However, it would have been an obvious substitution of functional equivalents to substitute the canopy bag base of Martin as combined for the mortar groove so the mortar device may be placed at a periphery, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In regards to claim 15, Martin as combined discloses the ejection seat of claim 9, but does not expressly disclose as taught by the Homan: further comprising a canopy storage bag located within the canopy housing (Homan teaches a storage bag, ref. 250, containing a canopy which is located within an outer housing, seen in Fig. 3 for ref. 250),
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin as combined with Homan by providing a canopy storage bag located within the canopy housing and the canopy storage bag including a fabric portion defining a plurality of channels in order to store the canopies to prevent damage
Martin as combined does not expressly disclose as taught by the Zelinskas: the canopy storage bag including a fabric portion defining a plurality of channels (Fig. 4, ref. 22 channels seen as hash lines in figure, through which ref. 3 placed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin as combined with Zelinskas by providing the canopy storage bag including a fabric portion defining a plurality of channels in order to store/organize cords/risers in the channels to prevent entanglements.

In regards  to claim 16, Martin as combined discloses the ejection seat of claim 15, further comprising: a canopy located in the canopy storage bag (Homan ref. 244); a plurality of suspension lines coupled the canopy (Homan ref. 246) and located in the plurality of channels (Zelinskas as seen in Fig. 4 ref. 3), wherein the plurality of suspension lines are located between the canopy and the fabric portion of the canopy storage bag; and a riser coupled to the plurality of suspension lines and the seat back (Zelinskas Fig. 4, 5 suspension lines ref. 3 located on outer surface therefore the plurality of suspension lines are located between the canopy and the fabric portion of the canopy storage bag and risers coupled to the plurality of suspension lines and the seat back).

Claim 17, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Drew (3622109) in view of Zelinskas (3586257) in view of the ‘638 reference.
In regards to claim 17, Drew discloses a canopy housing for a drogue parachute assembly, comprising: 
a main body (Fig. 1 ref. 12 ejection seat, accordingly a man body of the apparatus): 
a canopy storage bag (ref. 22) located in the main body (C2:64 discloses “pulling bag 22 from a seat compartment 21” accordingly in the main body); and 
Drew does not expressly disclose as taught by Zelinskas: the canopy storage bag (abstract discloses bag for stowing) including a fabric portion defining a plurality of channels (Fig. 4, ref. 22 channels seen as hash lines in figure, through which ref. 3 placed). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Drew with Zelinskas by providing the canopy storage bag including a fabric portion defining a plurality of channels in order to store/organize cords/risers in the channels to prevent entanglements.
Drew as combined does not expressly disclose as taught by ‘638 reference: a cover coupled to the main body (Fig. 2 comprising ref. 15, coupled to main body/seat).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Drew as combined with the ‘638 reference by providing a cover coupled to the main body in store and protect parachutes as is well known in the art.

In regards to claim 18, Drew as combined discloses the canopy housing of claim 17, wherein the cover includes a first locking loop and the main body includes a second locking loop (“638 reference hole/loop at ref. 16 for locking/securing cover, ref. 73), and wherein the first locking loop and the second locking loop are configured to receive a portion of a riser (“638 reference ref. 17 connected to drogue chute, ref. 73 receives portion of drogue nylon cord).

In regards to claim 19, Drew as combined discloses the canopy housing of claim 17, wherein the main body includes an interface surface configured to contact a guide plate (Drew Fig. 1 sides of ref. 12 may be considered an interface surface configured/flat to contact a guide plate).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Drew, Zelinskas, ‘686 reference as applied to claim 18 above, and further in view of Homan.
In regards to claim 20, Drew as combined discloses the drogue parachute assembly of claim 18, does not expressly disclose: wherein the canopy storage bag further includes a support structure defines a mortar groove, However, Martin as combined discloses a support structure (ref. 236 base for canopy bag). Therefore, it would have been an obvious substitution of functional equivalents to substitute the canopy bag base of Martin as combined for the mortar groove so the mortar device may be placed at a periphery, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Allowable Subject Matter
Claim 7, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display ejection seats and deployments means for drogue parachutes including rockets and mortars. The references also display different locations for storage or parachutes on and within the ejection seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642